Opinion issued August 22, 2013




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-12-00099-CV
                           ———————————
                     CHARLES W. BISHOP II, Appellant
                                        V.
                           CHRIS DANIEL, Appellee


                   On Appeal from the 334th District Court
                            Harris County, Texas
                      Trial Court Case No. 2011-67200


                         MEMORANDUM OPINION

      Appellant, Charles W. Bishop II, has neither paid the required fees nor

established indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1;

see also TEX. GOV’T CODE ANN. §§ 51.207, 51.941(a), 101.041 (West 2013);

Order Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts
of Appeals and Before the Judicial Panel on Multidistrict Litigation, Misc. Docket

No. 07-9138 (Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app. A § B(1). On

March 7, 2013, we notified appellant that the district clerk had filed a clerk’s

record on indigence containing the trial court’s order holding that appellant is not

indigent, that the filing fee is due, and that this appeal could be dismissed unless he

paid the filing fee on or before March 18, 2013. The Court’s notice was returned,

with the following marked on the envelope: “return to sender, refused, unable to

forward” and “inmate no longer here.” Appellant has neither paid the filing fee nor

responded to the Court’s notice nor provided us with any other address or means of

contacting him. See TEX. R. APP. P. 5; 42.3(c).

      Accordingly, we dismiss the appeal for nonpayment of all required fees. We

dismiss any pending motions as moot.

                                   PER CURIAM


Panel consists of Justices Keyes, Higley, and Bland.




                                          2